Case:17-01255-TBM Doc#:43-8 Filed:04/30/20   Entered:04/30/20 16:21:29 Page1 of 26




                                EXHIBIT 8
                                                                                         Exhibit 8
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20         Entered:04/30/20 16:21:29 Page2 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft
                      transactions, aircraft purchase agreements and
                      airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.




     BLOOM BUSINESS JETS, LLC v GLENCOVE HOLDINGS, LLC


    2016cv30114
    Court reference number


    Final report of Jason Zilberbrand for the District Court, Pitkin County, Colorado


    Dated March 13th, 2019

    Specialist field:                 General aviation aircraft valuations and
                                      appraisals, aircraft transactions, aircraft purchase
                                      agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff:        Bloom Business Jet, LLC

    On the instructions of:           Brad Rose of Rose Law, LLC and Gary Evans of
                                      Coats & Evans P.C.

    Subject matter:                   On the matter of whether back-to-back
                                      transactions are common place in general aviation
                                      transactions, including this specific transaction
                                      with regards to this specific dispute.


    Jason Zilberbrand
    4560 Eleanor Drive
    312-961-0934
    Jason@vref.com




                                              1
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page3 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.




                                          Contents

     Paragraph             Paragraph                                                    Page
      Number               Contents                                                     Number

           1               Introduction                                                    3
           2               The issues addressed and a                                      5
                           statement of instructions
           3               My investigation of the facts                                   6
           4               My opinion                                                      12
           5               Statement of compliance                                         19
           6               Statement of conflicts                                          19
           8               Statement of truth                                              19

   Appendices

           1               My C.V.                                                         21
           2               List of documents that I have examined                          22
           3               Details of any literature or other                              24
                           material I have relied upon in making
                           this report with copies of important
                           extracts.
          4                Chronology                                                     41
          5                Glossary of technical terms                                    42
          6                 Expert Witness Engagement Letter                              45
          7                 Expert Witness Invoices                                       48
          8                 Expert Witness Previous Cases                                 51




                                                    2
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page4 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.




    Report

    1      Introduction

    1.01   The writer

           I am Jason Zilberbrand. My specialist field is general aviation and I have
           been in the general aviation industry for 25 years. I have been a broker and
           inventory aircraft dealer for 15 years and have acquired and sold over 4
           billion dollars in aircraft assets.

           Full details of my qualifications and experience entitling me to give expert
           opinion evidence are in appendix 1.

    1.02   Summary background of the case

           The case concerns the purchase of a 2004 Hawker 800XP business jet
           that was sold to Glencove Holdings, LLC and Huw and Jennifer Pierce by
           Big Horn Exploration, LLC owned by Bloom Business Jets, LLC in 2015.
           There is a chronology of the key events in appendix 7. I have been
           instructed to provide expert witness testimony with regards to the validity of
           back-to-back transactions in general aviation and whether or not they are
           customary in practice in the industry.

    1.03   Summary of my conclusions

           This Rule 26 report will show that in my professional opinion back-to-back
           transactions are common place and is an accepted transaction type in
           general aviation, specifically business jets.

    1.04   Those involved

           Those involved in the case are as follows:

           Bloom Business Jets, LLC is the broker of record, management company
           of the aircraft for the Pierce’s;

           Steve Bloom is the Principal of Bloom Business Jets, LLC;

           Trustone Financial Federal Credit Union is the seller of Hawker aircraft to
           Glencove Holdings, LLC;

           Brad Rose is the lawyer for Bloom Business Jets, LLC and Big Horn
                                                    3
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page5 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.


           Exploration, LLC;

           Glencove Holdings is the purchaser of Hawker aircraft from Trustone
           Financial Federal Credit Union;

           Huw and Jennifer Pierce are the members of Glencove Holdings, LLC and
           the purchasers;

           IATS (Insured Aircraft Title Service) is the escrow company;

           Haggen Aviation is the pre-buy facility and MRO (Maintenance Repair and
           Overhaul facility);

           Loretto Aviation is the Seller of the Hawker aircraft to Trustone Financial
           Federal Credit Union;

           Fred Cei is the Executive Vice President of Sales for JFI Jets representing
           the Seller Loretto Aviation;

           Ronald Werner is General counsel for Seller Loretto Aviation;

           Gary Evans is the lawyer for Bloom Business Jets, LLC;

           Martin Orman and Aircraft Finance Group were the original potential
           lenders of the aircraft for Glencove Holdings, LLC;




                                                    4
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page6 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.




    1.05   Technical terms and explanations

           I have indicated any technical terms in bold type. I have defined these
           terms when first used and included them in a glossary in appendix 5. I have
           also included in appendix 3 extracts of published works I refer to in my
           report.



    2.0    The issues to be addressed and a statement of instructions



    2.01   I was instructed to provide a thorough written opinion as to whether or not
           back-to-back transactions are common place in general aviation, including
           this specific transaction with regards to this specific dispute as to whether
           or not the transaction was consistent with back to backs that are common
           place in the industry. The materials provided consisted of email
           correspondence, draft letters of intent, signed and counter signed letters of
           intent, draft purchase agreements, signed and counter signed aircraft
           purchase agreements, escrow and wire instructions, pre-buy invoices, work
           orders, discrepancy lists, unairworthy items, and management agreement
           drafts and final signed and counter signed management agreements.



    2.02   The purpose of the report.



    2.03   The following represents my opinion in the matter of Bloom Business Jets,
           LLC v. Glencove Holdings, LLC. It is based on review of materials submitted
           to me by Coats & Evans P.C., my experience with aircraft transactions in
           the past, my education, experience and training as an aircraft broker, and
           my experience selling aircraft, drafting aircraft purchase agreements, as
                                                    5
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                   Entered:04/30/20 16:21:29 Page7 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.


           well as my knowledge of aircraft transactions and customary details of
           aircraft resale transactions. I reserve the right to amend this report if other
           evidence becomes available.


    3      My investigation of the facts

           I have reviewed the following facts:

               1. The original claim was provided by Plaintiff’s counsel.

               2. The Bloom Business Jets, LLC and Pierce Agent
                   Agreement as provided by Plaintiff’s counsel. I
                   investigated the language in the agreement and made
                   comments regarding the agreement. I compared this
                   agreement to other agreements used for similar
                   aircraft acquisitions by other brokers.
               3. The Big Horn Exploration, LLC aircraft purchase
                   agreement with Loretta Aviation, LLC the seller. This
                   agreement was provided by the Plaintiff’s counsel and
                   I made comments regarding the back-to-back
                   transaction.       The   aircraft       purchase     price   was
                   $3,300,000.00. The seller agreed to cure certain
                   repairable deficiencies as discovered by the pre-buy.
                   Seller had risk of loss until aircraft was re-sold at
                   closing. All discrepancies that would be considered
                   Airworthy were carved out as being the responsibility
                   of the seller to cure prior to delivery and acceptance
                   of the aircraft.
               4. The appraisal was provided by Plaintiff’s counsel. I
                   investigated       the   accuracy         of   the    appraisal,
                   researching whether it met USPAP standards in
                   appraising. The appraisal identified current fair
                                                       6
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page8 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.


                   market value and its definition, the condition of the
                   aircraft, the interior and exterior were found to be in
                   good original condition, no damage history was
                   located or found, and the aircraft was on maintenance
                   programs called MSP. The appraisal called for a
                   Current Fair Market Value of $3,697,399.00 USD and
                   this appraisal is similar to other NAAA appraisal
                   reports I have reviewed.
               5. All emails provided by Plaintiff’s counsel were
                   reviewed, along with Exhibits 1-15 as provided by
                   Plaintiff’s counsel. Exhibit 1 was an introductory email
                   by Bloom to the Pierce’s offering his brokerage
                   services. Exhibit 2 was an email outlining the aircraft
                   Bloom believed to be the best fit for the Pierce’s
                   mission profile. Exhibit 3 outlines the aircraft Bloom
                   is recommending to the Pierce’s to purchase which is
                   a low time Hawker 800XP that can be purchased
                   within the buyers budge below $4,000,000.00 USD.
                   Bloom states the paint and interior are needing to be
                   re-done and outlines the fees associated with the work
                   as a generalized budget. Exhibit 6 is an email from
                   Jennifer Pierce stating her “excitement” regarding the
                   Hawker 800XP and again states it needs to be under
                   $4,000,000.00 USD. Exhibit 8 dated August 7, 2015
                   is from Bloom to Huw and Jennifer Pierce stating the
                   market conditions, the typical values associated with
                   Hawker type aircraft, and how Serial Number 258697
                   meets all of the mission profile and purchaser
                   requirements, outlined in the Agent Agreement
                   between Bloom Business Jets, LLC and the Pierce’s.
                                                    7
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page9 of 26




    Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                        aircraft purchase agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.


                   Exhibit 11 is an email from Jennifer Pierce stating, “not
                   to mess around” and “just to get it done”. Bloom
                   responds stating to be patient and allow him to do his
                   negotiating. Exhibit 13 is the request for deposit by
                   Bloom to Jennifer Pierce. Exhibit 15 Bloom asks IATS
                   to keep the buyer confidential if the seller asks for it.
               6. The Pierce Hawker Management Services Agreement
                   was provided by Plaintiff’s counsel. Comments made
                   demonstrate that the Pierce’s failed to fund theentire
                   amount due per the Agreement per the terms signed
                   by both parties. Bloom Business Jets, LLC was forced
                   to fund the operations of the aircraft and wait
                   reimbursement from the Pierce’s.
               7. Glencove’s original petition was provided by Plaintiff’s
                   counsel and reviewed. Comments made state the
                   Aircraft Purchase Agreement had a no agency clause,
                   and was “As Is, Where Is” with no warranty.
               8. Other emails as provided under the category of
                   supplemental document production and discovery
                   were reviewed as provided by Plaintiff’s counsel. On
                   8/4/15 Jennifer Pierce asks Bloom what number a
                   “steal” on the Hawker is, and on 8/7/15 Jennifer Pierce
                   instructs Bloom to send offer on the aircraft.
               9. The email requesting the aircraft appraisal for
                   financing was provided to me by Plaintiff’s counsel
                   and reviewed. Bloom provided Trustone Financial
                   Federal Credit Union Financial a copy of the appraisal
                   with the current fair market value of $3,697,399.00
                   USD and the back up to the value based on market
                   research which is in line with NAAA guidelines.
                                                    8
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                Entered:04/30/20 16:21:29 Page10 of 26




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                         aircraft purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


                10. Articles from, AIN, Avbuyer.com, NBAA, Wiley Rein
                    PLC, and Business Jet Traveller were obtained
                    through google searches and reviewed for content.
                    These articles all outline the fact that Back-to-back
                    transactions occur often in general aviation and for
                    numerous reasons. Wiley Rein states that one of the
                    following reasons may require a back-to-back:
                        a. Corporate Mandate.
                        b. Reselling a new aircraft position prior to
                            delivery.
                        c. Culture.
                        d. Opportunistic Intermediary.
                        e. Buyers confidentiality.


                   In a corporate mandate, Wiley states a seller might not
                   be worried about getting top dollar for the aircraft, and
                   simply want it sold for a specific price. In this case, a
                   re-seller or the broker can keep the spread between
                   what was negotiated with the seller and the buyer.



                   When re-selling a new aircraft position prior to delivery,
                   it is common for a single purpose entity to be created
                   to allow the assignment of the purchase agreement to
                   a buyer without the need of amending the original
                   aircraft purchase agreement.



                   The culture of or accounting practices of a foreign
                   buyer create the need for a back-to-back, as it may be
                   against culture to pay a commission to the broker, or a

                                                     9
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                Entered:04/30/20 16:21:29 Page11 of 26




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                         aircraft purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


                   buyer may require the entire transaction inclusive of
                   fees without a break out of commissions to be used for
                   accounting and tax purposes.



                   The opportunistic intermediary identifies an aircraft that
                   can be purchased for a lower amount than what has
                   been negotiated with the buyer. The back-to-back is
                   used to keep the intermediary in the transaction, and in
                   the event of a buyers default all obligations to purchase
                   the aircraft would be to the intermediary.



                   At some point prior to closing and in cases of buyers
                   requiring financing it occurs earlier in the transaction,
                   the buyer’s identity must be disclosed to meet Know
                   Your Customer requirements, Patriot Act obligations
                   and International Registry requirements.

     3.01   Documents

            The important documents for review are:

                1. 150825 N137LA APA BHE executed
                2. 150806 Bloom Pierce Agent Agreement
                3. N137LA Appraisal
                4. Pierce Hawker Management Services Agreement
                5. Big Horn Exploration, LLC 1-53
                6. Bloom 000500-000530
                7. Haggan 1-109
                8. ROSE 1-77
                9. Bloom Work Order from Haggan
                10. Exhibit 1
                                                    10
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                Entered:04/30/20 16:21:29 Page12 of 26




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions,
                         aircraft purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


                11. Exhibit 2
                12. Exhibit 3
                13. Exhibit 6
                14. Exhibit 8
                15. Exhibit 11
                16. Exhibit 13
                17. Jennifer Pierce emails: August 4th, 2015 and August 7th, 2015
                18. Bloom email to Trustone Financial Federal Credit Union Financial
                    September 22nd, 2015




                                                    11
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page13 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




     3.02   Research

            In my research I reviewed several articles regarding back-to-back
            transactions in general aviation. The first article was authored by aircraft
            broker Jay Mesinger and appeared in Aviation International News March 1,
            2018. The second article was a newsletter published by law firm Wiley Rein
            LLP in April 2011. The third article was published in the National Business
            Aviation Association website in August 2010 by Alan Burnett from the
            Aviation law firm CenterPoint Aviation Law PLLC. The fourth article
            reviewed was published in Business Jet Traveller in December of 2008 by
            Jeff Weiand an aircraft broker. I also conducted research into the escrow
            companies that specialize in aviation transaction and reviewed the
            Aerospace Reports Escrow Services website with specific services offered
            for back-to-back transactions.


     4      My opinion

            It is my professional opinion that back-to-back transactions in general
            aviation, more specifically business aviation are common place. It should
            be noted that back-to-back transactions are complex in nature and high
            risk for all parties with the intermediary being responsible for many
            components to the transaction. Therefore, for a back-to-back aircraft
            transaction to be successful the intermediary, seller and end-purchaser
            would be required to agree to similar terms of the aircraft purchase
            agreement whereby the intermediary assumes 100% ownership in the
            event the end-purchaser defaults. By design, back-to-back transactions
            require some transparency as escrow companies, International Registry,
            and financial institutions must adhere to KYC (Know your Customer) and
            the Patriot Act to avoid issues with source of funds being from illegitimate
            sources.



                                                    12
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page14 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            During my research and analysis of facts, the matter of whether or not the
            back-to-back was common place was determined by going through each
            fact associated with the matter.


            The significance of the Agent Agreement between Bloom Business Jets,
            LLC and Pierce should not be overlooked as it contains language outlining
            the relationship, roles and responsibilities of each party. It was the first
            agreement signed between the parties and became the working road map
            for the soon to be consummated aircraft purchase. In the agreement the
            facts supporting my opinion are clear. The first fact appears in Article 1 of
            the agreement that states the terms and conditions of the agreement. It
            states that the agreement is exclusive, meaning the purchaser must use
            the Agents services only, and it requires the Agent to locate a Hawker 800
            or similar mid-size aircraft from a seller that is “ready, willing and able to
            transfer the unencumbered title to the aircraft to the buyer”. This is an
            important fact as it does not state in the agreement that the Agent cannot
            also be the seller, nor does it prohibit the Agent from selling the aircraft to
            the buyer. Typically, if there is concern about transparency or disclosure of
            the parties it would appear as set term to the Agent Agreement. The Agent
            under this signed agreement was hired to provide its best efforts to locate
            an aircraft immediately available for sale under terms mutually agreeable to
            both the seller and the buyer, and it does not state that the aircraft should
            be commercially listed in the public domain for sale, or that it should be for
            sale direct from the owner of the aircraft. The Agent also had to assist in
            contract negotiations and assist in technical inspections of the aircraft
            during pre-purchase. The last obligation of the agent was to assist in the
            import of the aircraft if the aircraft purchased is not FAA registered. Bloom
            Business Jets, LLC fulfilled its obligations per the Agent Agreement.
            Additionally, the Agents obligations are specific and the language “use its
            best efforts” appears only once in the agreement with no definition or

                                                    13
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page15 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            defining terms. The question is whether this sentence was supposed to
            imply a fiduciary responsibility and it is impossible to interpret the meaning
            of this sentence as there is no definition and it does not appear anywhere
            else in the agreement. Furthermore, it is stated in Article 10 of the
            agreement that this agreement is bound by confidentiality. Lastly, there is a
            no agency clause in the Agent agreement, Section 9 of the Agent
            Agreement specifically states no employment, and that the relationship
            between the parties is nothing more than an independent agent and there
            is no partnership of any kind.



            The Aircraft Purchase Agreement (APA) between Loretta Aviation the
            seller and Trustone Financial Federal Credit Union is a standard aircraft
            purchase agreement based on my experience in drafting and signing them.
            It is customary for the purchase agreement to contain specific language
            with regards to closing, the closing venue, the pre-purchase or pre-buy
            inspection that the seller will allow the buyer to conduct and the remedies
            associated with those inspections. It also outlines any contingency clauses
            or issues that might postpone or prevent a closing. Since a back-to-back
            transaction requires the intermediary buyer to take on all financial risks
            associated in the transaction should the real buyer not close or default it is
            critical that the intermediary acts in the best interest of the actual buyer in
            limiting the risks that might prevent the closing. Big Horn Exploration LLC in
            section 2.3, 2.4, 2.5 and 2.6 outline the pre-purchase inspection in great
            detail. The purchase agreement calls for an AS-IS transaction, and no
            warranty is implied or extended to the purchaser. The seller agrees to
            repair or cure all airworthy related items discovered in the pre-purchase
            and the intermediary agrees to pay the costs of the pre-purchase
            inspections. The default language is also specific in that if the buyer
            defaults the seller retains the deposit as damages. Therefore, the
            intermediary was at risk for the deposit and its loss if the transaction did not

                                                    14
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page16 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            close. Section 4.1 of the APA states the disclaimer of warranty and that the
            aircraft is purchased AS-IS with no warranties, expressed or implied or
            representations of any kind. It is worth noting, that this is the exact same
            language that appears in the APA between Big Horn Exploration, LLC and
            Glencove. The APA is important and plays a critical part in the transaction
            as Bloom had to agree to the same terms and mirror the purchase
            agreements so that the buyer and sellers’ terms matched. It is my opinion
            that if Glencove backed out of the transaction Big Horn Exploration, LLC
            had two options, the first would be to refund the deposit to the buyer and
            cure the remedy by breach of contract to the seller. The second cure would
            be to step into the shoes of the end buyer and purchase the aircraft for
            inventory purposes.



            The Appraisal ordered by the financial institution was fulfilled by Bloom
            Business Jets, LLC. Steve Bloom according to his C.V. is a certified
            appraiser with the NAAA and ASA. Based on other appraisal reports I have
            reviewed and written, the appraisal ordered by the Trustone Financial
            Federal Credit Union Financial contained the minimum required language
            to be considered an opinion of value. Based on my opinion and my own
            valuation of the aircraft back at the time of sale, I determined that fair
            market value was a range between $3,100,000.00 USD and $3,800,000.00
            USD in 2015, and the appraisal furnished to the financial institution
            supported the high retail market value of the aircraft backed by both a
            deposit and signed letter of intent to purchase. In my opinion, the financial
            institution should have ordered an independent appraisal of the aircraft to
            support its loan documentation, but nonetheless the appraisal fair market
            value and the purchase price are both within the range of what the aircraft
            was worth at the time it was purchased.




                                                    15
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page17 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            In reviewing all the emails as provided by Plaintiff’s counsel the time line
            and expectations of the transaction were communicated by both the
            Pierce’s and Bloom. In Exhibit 1, we learn how Bloom came to make
            contact with the Pierces which was a cold call email. Bloom was provided
            the contact information from Aircraft Finance Group and it is customary in
            aviation for a lender to work with a broker or several brokers in lead
            generation and then share profits with shared commissions. In Exhibit 2,
            Bloom suggests the Pierce’s should look at Citation Excel’s and Hawker’s
            and provides them with research and a list of available aircraft that Bloom
            determined met the needs of the Pierce’s. Bloom protected the Pierce’s by
            steering them away from aircraft with damage or aircraft based outside the
            USA, as a lender would have refused to lend until the aircraft was on USA
            soil.



            In Exhibit 3 the Hawker SN 258697 is first introduced and it is this aircraft
            that Bloom suggests the Pierce’s focus on. In fact, Jennifer Pierce tells
            Bloom that the purchase needs to be all in below $4,000,000.00 USD and
            that her excitement to purchase is increasing, and Bloom then explains in
            Exhibit 8 what the fleet of potential aircraft to purchase looks like, the
            pricing and the general state of the market. In Exhibit 11, Jennifer Pierce
            once again pushes Bloom to purchase the aircraft by stating “Just get it
            done and not mess around.” Bloom responds by stating Pierce should be
            patient and let him negotiate. It is my opinion that Bloom did what he was
            asked by his client and did the required research in locating an aircraft.
            Although Bloom makes the first suggestion to buy the Hawker, at no time
            did he refuse to look at either aircraft and at no time did he imply this was

            the only aircraft that met their needs. The Hawker that was purchased met
            all specific requirements of the buyer, and its purchase price if
            $3,550,000.00 was well below the maximum amount the Pierce’s wanted to


                                                    16
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page18 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            spend on an aircraft. It is my opinion Bloom met his written obligations and
            duties to the Pierce’s.


            During my research of back-to-back transactions, I searched the internet
            and spoke to several aircraft brokers. The internet searches provided a list
            of articles on the subject published by recognized or authoritative
            companies in general aviation. In the most recent article dated March 1,
            2018, Jay Mesinger aircraft broker and President of Mesinger writes about
            back-to-backs as being a problem for title and escrow companies as they
            are forced to handle disputes if the deal goes south. In the matter of the
            Hawker that Bloom sold to the Pierce’s there were no issues with escrow
            holding the deposit. I reviewed the Wiley Rein LLP newsletter that goes
            into great detail about the pitfalls of back-to-backs, and the difficulty in
            closing a back-to-back. They refer to the back-to-back as being identical to
            a “naked put” on wall street where an intermediary is often buying an
            aircraft with money he does not yet have and agreeing to sell an aircraft it
            does not own. It is my opinion that the seller was aware this was a back-to-
            back as the parties cooperated with the chain of title and the assistance of
            financing which requires transparency to meet KYC regulations. Wiley Rein
            states that a good escrow company will understand the sensitivities to a
            back-to-back and act in accordance with directions if the directions are
            clear and complete. It is my opinion that since all escrow companies are
            aware of what a back-to-back transaction is, including how to handle them
            as being sensitive that they are indeed common place and customary in
            general aviation aircraft purchases. Back-to-backs are so customary that
            escrow companies describe their ability to manage them in marketing
            language on their websites. In the Aerospace Reports Escrow company
            website, they state they complete 2000 transactions per year and can
            handle all your escrow needs including………back-to-back transactions. In
            reviewing the National Business Aircraft Association (NBAA) website, there

                                                    17
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page19 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            was an article written by Alan Burnett of CenterPoint Aviation Law PLLC,
            and it is titled Back-to-back Aircraft Transactions 101. NBAA is the
            governing body for business aviation, and it is an association most aviation
            professionals belong to. NBAA provides education seminars, and
            continuing education credits for aviation professionals as well as
            overseeing the semiannual international conventions that are attended.
            NBAA is considered an authority in aviation, and the article on back-to-
            backs is an introduction, and explanation of the transaction. The author
            concludes his article by stating “B2B aircraft transactions will and do occur
            in today’s market.” It is my opinion that NBAA supports mitigating back-to-
            backs but does not suggest they should be avoided or that they are rare.


            In conclusion, it is my opinion that back-to-back transactions are common
            place and accepted in general aviation transactions, specifically business jet
            transactions. My opinion is supported by the fact that the Agent Agreement
            did not call for any specific type of transaction, nor did it carve out a back-to-
            back as being acceptable to the buyer. The Agent Agreement specifically
            calls out the obligations of both parties and while the words “use its best
            efforts” appear it is not defined, and it is my opinion Bloom met his obligations
            of the Agent Agreement and provided an aircraft suitable to the buyer. The
            American Society of Appraisers (ASA) defines fair market value as “An
            opinion expressed in terms of money, at which the asset would change hands
            between a willing buyer and a willing seller, neither being under any
            compulsion to buy or to sell and both having reasonable knowledge of
            relevant facts, as of a specific date.”



            It is my opinion that the purchaser was knowledgeable of relevant facts and
            was and acted as a willing buyer. Furthermore, back-to-back transactions are
            established as being acceptable in general aviation and are done so on a
            daily basis. A back-to-back transaction is both common place and customary

                                                    18
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page20 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




            as acceptable types of transactions, and while they are complex in nature and
            require coordinated purchase agreements and terms, they can be completed
            with a high success rate.




     Statement of compliance
     I understand my duty as an expert witness is to the court. I have complied with
     that duty and will continue to comply with it. This report includes all matters
     relevant to the issues on which my expert evidence is given. I have given details
     in this report of any matters which might affect the validity of this report.


     Statement of truth
     I confirm that I have made clear which facts and matters referred to in this report
     are within my own knowledge and which are not. Those that are within my own
     knowledge I confirm to be true. The opinions I have expressed represent my true
     and complete professional opinions on the matters to which they refer.



     Statement of conflicts
     I confirm that I have no conflict of interest of any kind, other than any which I have
     already set out in this report. I do not consider that any interest which I have
     disclosed affects my suitability to give expert evidence on any issue on which I
     have given evidence and I will advise the party by whom I am instructed if, between
     the date of this report and the trial, there is any change in circumstances which
     affects this statement.




                                                    19
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20                           Entered:04/30/20 16:21:29 Page21 of 26

     Report of Jason Zilberbrand
     Specialist field: Aircraft transactions, brokerage, aircraft purchase agreements
     On behalf of the Plaintiff Bloom Business Jets, LLC.




                                                                                         March 12th, 2019
     Signature......................................................................Date..........................




                                                              20
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20             Entered:04/30/20 16:21:29 Page22 of 26




  JASON ZILBERBRAND
  312.961.0934 jason@vrefpub.com



                               PROFESSIONAL ACCOMPLISHMENTS

     > Over 4 Billion in New and Pre-Owned Aircraft Sales
     > 25-year career in General Aviation
     > Expert in Asset Valuation, Engine Maintenance Programs and turbine engine
       storage/preservation, Power-By-The-Hour Programs
     > Expert in Statistical Analysis of aviation assets and values.
     > Expert in aircraft acquisition and resale including; contract and aircraft purchase
       agreements, pre-buy evaluations, and aircraft purchase structuring.
     > Knowledge of diverse cultures gained through international sales experience and
       development of global team of sales representatives.
     > Diverse background in database management, technology and SaaS development

                                     EMPLOYMENT HISTORY

  VREF Aircraft Value Reference & Appraisal Services, Des Moines IA             2018 – Current
  President and CTO
     > Oversee all day-to-day operations.
     > Manages all software development and implementation
     >   Marketing and new business development.
     > Website management, Social Media Management, SEO/SEM Management
     > Oversee data analytics, data mining, and research.

  Aurum Jets, Chicago, Illinois                                                    2014 – 2018
  President
     > Directed all aspects of company with 8 employees and successfully opened multiple
       international offices in Russia, Ukraine and India. Completed over $50M in inventory
       purchases and sales.
     > Managed all foreign government clients, and completed over two-dozen transactions
       involving distressed, repossessed or unairworthy assets.
     > Active member of the aviation community with a specialty in valuation and market
       forecasting.
     > Created numerous Trusts, and LLC’s for aircraft purchase and strategic estate
         planning.
  The Jet Collection, Chicago, Illinois                                            2004 – 2014
  President
     > Directed all aspects of company with 10 employees and $5M in annual net revenue as
       broker and dealer of aircraft with more than $2B in inventory. Overcame challenges such
       as economic downturns.
     > Gained in-depth knowledge of running an international company; applied moral and
       ethical attributes to management of business in industry facing numerous obstacles.
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20             Entered:04/30/20 16:21:29 Page23 of 26




     > Managed pre-purchase inspections and contract negotiations.
     > Oversaw effective branding of company, including marketing, advertising, and website
       design, introducing strategy that increased revenue 40%.
     > Built international sales team with representatives in Turkey, Russia, India, France,
       Germany, UK, China, South America, Mexico, and Canada. Emphasized knowledge of
       aviation, culture, and language.
     > Identified key qualifications in employees, including self-motivation, communication,
       and professionalism to build solid sales team with excellent closing skills.
     > Coached and trained sales team in one-on-one sessions to improve sales skills and build
       knowledge of aviation market.



  Jet Support Services Inc. (JSSI), Chicago, Illinois, and Detroit, Michigan          1994 – 2004
  Vice President, Sales
     > Built thriving territory consisting of 25 states for largest independent provider of hourly
       cost maintenance programs for turbine-powered aircraft; $200M revenue, 50
       employees, and 250 new enrollments annually.
     > Gained substantial sales experience and confidence. Earned rank of #1 representative,
       selling intangible assets with long lead times.
     > Exceeded sales quota of 20 new enrollments annually from cold calls.
     > Employed persistence over 5 years to close General Motors, leading to enrollments with
       Volkswagen, Ford, and Chrysler. Closed 80% of Detroit companies such as Compuware.
     > Expanded aviation knowledge, gaining invaluable insight into industry from
       maintenance to operations in order to competently interact with targeted clients.

                                             ORGANIZATIONS

  Candidate Member of American Society of Appraisers (ASA)
  Former National Aircraft Appraisal Association (NAAA)
     > Certified Aircraft Appraiser
     > Expert Witness
     > USPAP Certified
  Member of:
  National Business Aviation Association
  European Business Aviation Association
  National Aircraft Finance Association
  Helicopter Association International
  USVSI
  ISTAT
  CBAA
  Adjunct Professor with graduate level teaching experience
  Proficient in Microsoft Word, Excel, PowerPoint, WordPress, and Adobe
  Lifetime member of Franklin Honor Society
                                        EDUCATION

  B.A., Psychology, Roosevelt University, Chicago, Illinois, 1999
     Minor: Quantitative Statistics
     National Dean’s List  GPA: 4.0  Benjamin Franklin Honor Society
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20              Entered:04/30/20 16:21:29 Page24 of 26

                                          APPENDIX 2
                                      DOCUMENTATION LIST
  Bloom Business Jets, LLC/ Pierce Agent Agreement
  Big Horn APA with Loretta
  Outbound IATS wire Bloom Business Jets, LLC
  Appraisal from Bloom Business Jets, LLC
  Glencove Holding, LLC lawsuit
  Pierce Management Agreement
  Rose Law IATS wire
  Exhibit 26
  Discovery docs
  positioning flight email Fred Cei 9/29/15 8:45:33am
  Haggen Tracy Wirth Email 9/24/15 10:33am
  Haggen work order estimate Big horn
  Haggen pre-buy estimate Glencove
  Haggen work order airworthiness 10/19/15
  Bloom work order from Haggen
  Final pre-buy Glencove invoice from Haggen
  Haggen delivery invoice
  Closing emails from IATS
  lien email request to Millionair from Brad Rose
  Exhibit 1
  Exhibit 2
  Exhibit 3
  Exhibit 4, 5
  Exhibit 6
  Exhibit 8
  Exhibit 11
  Exhibit 13
  Exhibit 15
  Glencove original petition
  160527 MKW response
  invoice to Glencove Holdings for management services 11/03/15
  Rent agreement
  Notice of lien
  Settlement agreement for Lien
  Harger letter
  Harger disclosures 160726
  Email to Bloom from Jennifer Pierce 8/7/15
  Email Jennifer Pierce to Bloom 8/4/15
  Email Bloom to Jennifer Pierce 28 2016
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20           Entered:04/30/20 16:21:29 Page25 of 26

                                         APPENDIX 2
                                     DOCUMENTATION LIST
  Email Bloom to Trustone financial 9/22/15
  Email Bloom negotiates the fuel price in Houston 10/2015
  Bloom supplemental doc production
Case:17-01255-TBM Doc#:43-8 Filed:04/30/20          Entered:04/30/20 16:21:29 Page26 of 26




                                        APPENDIX 3
                                    SUPPORTING MATERIAL

     •   Escrow Services for Aero-Space Reports
     •   Back to back transactions Business Jet Traveler
     •   Back to back transactions 101 National Business Aircraft Association
     •   Back to back transactions Creative Solution’s or Horrible Mess Wiley Rein
     •   Off Market opens door for Back to back transactions AIN Insight
